Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
The following is a Non-Final Office Action in response to communications received August 5, 2021. Claims 1, 2, 9-14, 17-19, and 21-24 have been cancelled. Claims 3-8, 20, and 25 have been amended. New Claims 26-34 have been added. Claims 3-8, 15, 16, 20, and 25-34 remain pending and examined. The rejections are stated below.

Response to Amendments and Arguments
As to the rejection of Claims 4-8, 10, 13, and 25 under 35 U.S.C. § 112, first paragraph, Applicant’s arguments and amendments have been fully considered and are persuasive and has thereby been withdrawn.
As to the rejection of Claims 3-16, 19, 20, and 23-25 under 35 U.S.C. § 103, Applicant’s arguments and amendments are moot in light of the new grounds of rejection for the claims as amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 recites the limitation "wherein the network service is dependent upon a creation of a musical composition or a video ".  It is unclear as to how a network service depends on a musical composition or video.
The term “benefit” in claim 3 is a relative term which renders the claim indefinite. The term “benefit” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims 4-8, 15, 16, 20, and 25-34 are rejected based on their dependency on claim 3.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3-8, 15, 16, 20, and 25-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of creating commercial agreements without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241. 
Analysis
The claimed invention must be to one of the four statutory categories. 35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In the instant case, independent claim 3 and all claims which depend from it are directed toward a method.
Under the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of  “providing the user with access to the network service”, “providing the user network node with access to one of the network sessions”, “determining…data indicative of a progress of the user”, “transmitting…one or more display representations”, receiving…data indicative of one or more resulting interactions”, “accessing an evaluation for the satisfaction of one or more criteria”, and “providing the user with 
Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of “providing the user with access to the network service”, “providing the user network node with access to one of the network sessions”, “determining…data indicative of a progress of the user”, “transmitting…one or more display representations”, receiving…data indicative of one or 
The other independent claims and dependent claims contain additional functional limits directed toward their functional objectives but do not include any additional elements that are sufficient to amount to significantly more than the judicial exception since the additional element when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional recited limitations in the dependent claims only refine the abstract idea(s) further.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 15, 16, 19, 20, and 25-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rush et al. (Patent No.: US 6,966,836 B1), in view of the publication by Cliff Schwarz (Publication No.: US 2008/0004946 A1).

As to Claim 3, Rush teaches a method of providing a network service on an electronic communications network, comprising: 
providing the user with access to the network service via a plurality of network sessions of the network service, wherein each of the network sessions includes network transmissions, between a network user node for the user and at least one network site for the network service, for performing the sessions by machine operation during the sessions, wherein the access is machine-controlled (see at least Col. 3, lines 7-20);



providing the user network node with access to one of the network sessions, wherein the user network node transmits and receives information  with the service through network transmissions (NT) of the particular network session, wherein the user has one or more interactions for the network service via the network transmissions NT, wherein the network transmissions NT include information from the at least one network site to the network user node, and wherein the information is electronically stored on the network user node and is available in a subsequent network session of the network sessions after the particular network session terminates (see at least Col. 3, lines 40-63); 
determining and electronically storing, in a persistent machine data storage, data indicative of a progress of the user the interactions 
transmitting, from the at least one network site to the network user node, one or more display representations for the one network session for displaying to the user, wherein the user has at least one of the interactions with at least one of the display representations for providing corresponding responsive transmissions to the at least one network site during the particular network session (see at least Col. 3, lines 7-20);  Serial No.: 13 970,584 Reply to Office Action of 2 5 2021
Amdt. dated 81512021receiving, via the electronic communications network, data indicative of one or more resulting interactions of the interactions, the resulting interactions being with the at least one display representation, wherein the data includes an indication of one or more of: (i) an amount of time of the resulting interactions, (ii) a number of the at least one display representation that the user has at least one of the resulting interactions, and (iii) a frequency of the resulting interactions (a frequency reads on determining the user has returned, see at least Col. 3, lines 40-63); 
Although Rush substantially teaches the invention of Claim 3, it does not explicitly teach accessing an evaluation for the satisfaction of one or more criteria, the satisfaction of the criteria dependent upon the data, and on a level of proficiency related to the network service that the user has obtained, wherein the level of proficiency is dependent upon one or more of: (i) the resulting interactions with the at least one display representation and (ii) the progress (although Rush does teach the user who returns is given a benefit, which could be considered progress); and responsive to a result of the evaluation that the criteria is satisfied, providing the user with access to an additional network display, wherein the user receives a benefit dependent upon the level of proficiency that the user has obtained Schwarz does teach accessing an evaluation for the satisfaction of one or more criteria, the satisfaction of the criteria dependent upon the data, and on a level of proficiency related to the network service that the user has obtained, wherein the level of proficiency is dependent upon one or more of: (i) the resulting interactions with the at least one display representation and (ii) the progress (see at least ¶[0063], and ¶[0071]); and responsive to a result of the evaluation that the criteria is satisfied, providing the user with access to an additional network display, wherein the user receives a benefit dependent upon the level of proficiency that the user has obtained (see at least ¶[0072]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the compensation collection method of Schwarz, with the service utilization method  feature of Rush since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. The motivation to combine is to provide an incentive for qualified users to continue.
As to Claim 15, Rush teaches the interactions include verbal communication from the user (Col. 3, lines 2-30). 
As to Claim 16, Rush teaches the network user node includes a mobile communication device (Col. 3, lines 2-30). 
As to Claim 20, Rush teaches the electronic gaming service includes a risk to the user (see at least Col. 1, lines 39-64). 
As to Claim 25, Rush teaches wherein a computational machine advertising selector determines a corresponding advertising presentation (P), from a plurality of advertising presentations, to present to the user at the network user node, wherein the corresponding advertising presentation P is selected as a result of machine advertising selector operations that identify a correspondence between (A) one or more of: (a) information related to the service, (b) location information related to the user, (c) network site information, for 
Although Rush substantially teaches the invention of Claim 25, it does not explicitly teach wherein the second predetermined criteria include a demonstration of an achievement of a level of proficiency to the electronic gaming service by the user; and wherein the user has demonstrated the achievement of a higher level of the proficiency. Schwarz does teach wherein the second predetermined criteria include a demonstration of an achievement of a level of proficiency to the electronic gaming service by the user; and wherein the user has demonstrated the achievement of a higher level of the proficiency (see at least ¶[0063], and ¶[0071]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the compensation collection method of Schwarz, with the service utilization method  feature of Rush since the claimed invention is merely a combination of 
As to Claim 26, Schwarz teaches the method of claim 3, wherein the at least one network site is operated by a first operator, and wherein a confirmation is received from a second site, operated by a second operator, on whether the criteria was satisfied (see at least ¶[0063], and ¶[0071]).  

As to Claim 27, Rush teaches the method of Claim 3, further comprising obtaining an initial activation fee from the user prior to providing access to the network service (see at least Col. 3, lines 58-63).  

As to Claim 28, Schwarz teaches the method of Claim 3, wherein if the user, after a given amount of time, does not achieve the at least one level of proficiency, the user does not receive the user compensation (see at least ¶[0063]-¶[0064]).  

As to Claim 30, Schwarz teaches the method of Claim 3, wherein the network service is dependent upon a creation of a musical composition or a video provided by the user (see at least ¶[0069]).  


Claims 4-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rush et al. (Patent No.: US 6,966,836 B1), in view of the publication by Cliff Schwarz (Publication No.: US 2008/0004946 A1), in view of the patent by Thomas A. Gerace (Patent No.: 5,848,396).

As to Claim 4, Rush teaches wherein a computational machine advertising selector determines a corresponding advertising presentation (P), from a plurality of advertising presentations, to present to the user at the network user node, wherein the corresponding advertising presentation P is selected as a result of machine advertising selector operations that identify a correspondence between (A) information related to the network service and (B) predetermined information associated with the corresponding advertising presentation P (see at least Col. 12, lines 8-17).
Although Rush and Schwarz substantially teaches the invention of Claim 4, they not explicitly teach wherein an advertising presentation network transmission (PT) is transmitted to the network user node, the advertising presentation network transmission PT includes data for the corresponding advertising presentation P, wherein the advertising presentation network transmission PT is not both: (i) an immediately next network response to a corresponding network transmission (T) from the user, and (ii) from the at least one network site; and wherein a combination of (1) advertising information based on the Gerace does teach an advertising presentation network transmission (PT) is transmitted to the network user node, the advertising presentation network transmission PT includes data for the corresponding advertising presentation P, wherein the advertising presentation network transmission PT is not both: (i) an immediately next network response to a corresponding network transmission (T) from the user, and (ii) from the at least one network site; and wherein a combination of (1) advertising information based on the corresponding advertising presentation P and (2) at least one of the service related display representations is presented to the user concurrently on the user network node (see at least Col. 14, lines 25-35; and Col. 20, lines 8-30, see also column 16 lines 8-18, which explains the immediate next network response is to gather the data from network services). It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the advertising method of Gerace, with the service utilization method  feature of Rush and Schwarz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. The motivation to combine is to provide an incentive for qualified users to continue.
As to Claim 5, Rush teaches wherein a computational machine advertising selector determines a corresponding advertising presentation (P), from a plurality of advertising presentations, to present to the user at the network user node, wherein the corresponding 

Although Rush and Schwarz substantially teaches the invention of Claim 5, they not explicitly teach wherein an advertising presentation network transmission (PT)  is transmitted to the network user node,  the advertising presentation network transmission PT includes data for the corresponding advertising presentation P, wherein the advertising presentation network transmission PT is not the corresponding advertising presentation P to the network user node would be otherwise both: (i) an immediately next network response to a corresponding network transmission (T) from the user, and (ii) from the at least one network site; and wherein a combination of (1) advertising information based on the corresponding advertising presentation P and (2) at least one of the service related display representations is presented to the user concurrently on the user network node. Gerace does teach wherein data for the corresponding advertising presentation P is transmitted to the network user node without there being a corresponding network transmission (T), from the user, to which the transmitting of the data for the corresponding advertising presentation P to the network user node would be otherwise both: (i) an immediately next network response to the transmission T, and (ii) from the at least one network site; and wherein a combination of (1) advertising information based on the corresponding advertising presentation P and (2) at least one of the service related display Gerace, with the service utilization method  feature of Rush and Schwarz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. The motivation to combine is to provide an incentive for qualified users to continue. 
As to Claim 6, Rush teaches wherein a computational machine advertising selector determines a corresponding advertising presentation (P), from a plurality of advertising presentations, to present to the user at the network user node, wherein the corresponding advertising presentation P is selected as a result of machine advertising selector operations that identify a correspondence between (A) network site information, for identifying one or more network sites, stored on the network user node and (B) predetermined information associated with the corresponding advertising presentation P (see at least Col. 12, lines 8-17).
Although Rush and Schwarz substantially teaches the invention of Claim 6, they not explicitly teach wherein an advertising presentation network transmission (PT) is transmitted to the network user node, the advertising presentation network transmission PT includes data for the corresponding advertising presentation P, wherein the advertising Gerace does teach wherein an advertising presentation network transmission (PT) is transmitted to the network user node, the advertising presentation network transmission PT includes data for the corresponding advertising presentation P, wherein the advertising presentation network PT is not both: (i) an immediately next network response to a corresponding network transmission (T) from the user, and (ii) from the at least one network site; and wherein a combination of (1) advertising information based on the corresponding advertising presentation P and (2) at least one of the service related display representations is presented to the user concurrently on the user network node (see at least Col. 14, lines 25-35; and Col. 20, lines 8-30). It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the advertising method of Gerace, with the service utilization method  feature of Rush and Schwarz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. The motivation to combine is to provide an incentive for qualified users to continue. 
As to Claim 7, Rush teaches wherein a computational machine advertising selector determines a corresponding advertising presentation (P), from a plurality of advertising presentations, to present to the user at the network user node, wherein the corresponding advertising presentation P is selected as a result of machine advertising selector operations that identify a correspondence between (A) information related to one or more previously presented advertising presentations and (B) predetermined information associated with the corresponding advertising presentation P  (see at least Col. 12, lines 8-17).
Although Rush and Schwarz substantially teaches the invention of Claim 7, they not explicitly teach wherein an advertising presentation network transmission (PT) is transmitted to the network user node, the advertising presentation network transmission PT includes data for the corresponding advertising presentation, wherein the advertising presentation network PT is not both: (i) an immediately next network response to [[the]] a corresponding network transmission [[T]] (T) from the user, and (ii) from the at least one network site; and wherein a combination of (1) advertising information based on the corresponding advertising presentation P and (2) at least one of the service related display representations is presented to the user concurrently on the user network node. Gerace does teach wherein an advertising presentation network transmission (PT) is transmitted to the network user node, the advertising presentation network transmission PT includes data for the corresponding advertising presentation, wherein the advertising presentation network PT is not both: (i) an immediately next network response to [[the]] a corresponding network transmission [[T]] (T) from the user, and (ii) from the at least one network site; and wherein a combination of (1) advertising information based on the corresponding advertising Gerace, with the service utilization method  feature of Rush and Schwarz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. The motivation to combine is to provide an incentive for qualified users to continue.
As to Claim 8, Rush teaches wherein a computational machine advertising selector determines a corresponding advertising presentation (P), from a plurality of advertising presentations, to present to the user at the network user node, wherein the corresponding advertising presentation P is selected as a result of machine advertising selector operations that identify a correspondence between (A) the interactions of the user with the service and (B) predetermined information associated with the corresponding advertising presentation P (see at least Col. 12, lines 8-17).
Although Rush and Schwarz substantially teaches the invention of Claim 8, they not explicitly teach wherein data for the corresponding advertising presentation P is transmitted to the network user node without there being a corresponding network transmission (T), from the user, to which the transmitting of the data for the corresponding advertising Gerace does teach wherein data for the corresponding advertising presentation P is transmitted to the network user node without there being a corresponding network transmission (T), from the user, to which the transmitting of the data for the corresponding advertising presentation P to the network user node would be otherwise both: (i) an immediately next network response to the transmission T, and (ii) from the at least one network site; and wherein a combination of (1) advertising information based on the corresponding advertising presentation P and (2) at least one of the service related display representations is presented to the user concurrently on the user network node (see at least Col. 14, lines 25-35; and Col. 20, lines 8-30). It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the advertising method of Gerace, with the service utilization method  feature of Rush and Schwarz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. The motivation to combine is to provide an incentive for qualified users to continue.

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rush et al. (Patent No.: US 6,966,836 B1), in view of the publication by Cliff Schwarz (Publication No.: US 2008/0004946 A1), in view of the patent to Henry Von Kohorn (Patent No.: 5,916,024).

As to Claim 29, although Rush and Schwarz substantially teach the invention of Claim 29, they do not explicitly teach method of Claim 3, further including receiving a design from the user for the network service, wherein the design is selected from the group consisting of landscape designs, auto designs, and house designs.  Von Kohorn  does teach receiving a design from the user for the network service, wherein the design is selected from the group consisting of landscape designs, auto designs, and house designs (see at least Col. 146, lines 7-43; and Col. 148, lines 1-55). It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the features of Von Kohorn  with those of Rush and Schwarz since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the competition submissions consisting of landscape designs, auto designs, and house designs for game performance or musical submissions of  Rush and Schwarz. The simple substitution of one known element for another producing a predictable result renders the claim obvious.



Claims 31-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rush et al. (Patent No.: US 6,966,836 B1), in view of the publication by Cliff Schwarz (Publication No.: US 2008/0004946 A1), in view of the publication Goldberg et al. (US Patent No.: 6,712,702).

As to Claim 31, although Rush and Schwarz substantially teach the invention of Claim 31, they do not explicitly teach method of Claim 3,  wherein the resulting interactions include positioning a pointing input device on the at least one display representation. Goldberg teaches positioning a pointing input device on the at least one display representation (see at least Col. 27, lines 10-34). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the advertising method in a game of Goldberg with the compensation collection method of Schwarz, and the service utilization method feature of Rush since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. The motivation to combine is to provide an incentive for qualified users to continue.

As to Claim 32, Goldberg teaches the method of Claim 3, wherein the level of proficiency is dependent upon (i) the resulting interactions with the at least one display representation (see at least Col. 27, lines 10-34).  

As to Claim 33, Goldberg teaches the method of Claim 3, wherein the level of proficiency is dependent upon (ii) the progress (see at least Col. 27, lines 10-34 – “a user may be given the opportunity to provide positive or negative opinions or responses, for example, various advertisements, promotionals and other related matters by expressing such responses upon accessing advertisement related information.” And these statistically representative groups of users are selected for determining which groups of users are affected by which advertisements; and Col. 28, lines 10-30  - some of the statistics on which these users are grouped by are “’real time’ game rankings”).  

As to Claim 34, Goldberg teaches the method of Claim 3, wherein the level of proficiency is dependent upon (i) the resulting interactions with the at least one display representation and (ii) the progress (see at least Col. 27, lines 10-34 – “a user may be given the opportunity to provide positive or negative opinions or responses, for example, various advertisements, promotionals and other related matters by expressing such responses upon accessing advertisement related information.” And these statistically representative groups of users are selected for determining which groups of users are affected by which advertisements; and Col. 28, lines 10-30  - some of the statistics on which these users are grouped by are “’real time’ game rankings”).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE S KANG whose telephone number is (571)270-3611.  The examiner can normally be reached on Monday through Friday between M-F 10am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon may be reached at (571)-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRENE  KANG/
Examiner, Art Unit 3695
1/15/2022

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        January 24, 2022